DOWDELL, J.
It is not permissible for a defendant when examined as a witness in his own behalf to testify as to his intention or motive for doing an act. 'This principle is too well settled in this State to admit of controversy. The trial court very properly sustained the State’s objection to this testimony.
Nor is it permissible on a charge for carrying concealed weapons, for the defendant to prove that he had been advised to arm himself.—Berney v. State, 69 Ala. 233.
Good reason to apprehend an attack does not give to the defendant the absolute and unqualified right to ■carry a weapon concealed about his person. The extent of the statute is, that he may give this fact in evidence, which the jury are authorized to “consider in mitigation of the punishment, or justification of the .offense.” — Code, 1896, § 4420.
Charge 1 requested by the defendant was erroneous in asserting that the'defendant had the right upon the facts postulated to carry the pistol concealed. If he had the right to so carry it, then the jury would have no discretion as to considering the fact in mitigation of punishment, but should acquit him.
Charge 2 requested by the defendant is argumentative and was properly refused.
It is not a question of intention, or that the defendant willfully and knowingly carried the pistol con.cealed about his person. An indifferent, thoughtless, ■or careless carrying of a weapon concealed about one’s person would be a violation of the statute. Written ■charges 3 and 4 were misleading, and no error was committed in their refusal.
The court, in its oral instructions to the jury, ex mero motu, charged “that the defendant does not controvert the evidence for the State.” This was excepted to by the defendant. As disclosed by the bill of exceptions there was a palpable contradiction of the State’s evidence, by the defendant testifying in his own behalf. 'The evidence for the State showed a concealment, while the defendant testified that the pistol or pistols were *87not concealed. In .this part of the oral charge the court erred, and for this error the judgment must be reversed and the cause remanded,
lie versed and remanded.